GRIMES, Justice.
We review McNamara v. Seibert, 537 So.2d 1009 (Fla. 5th DCA 1988), in which the Fifth District Court of Appeal, on rehearing, certified to this Court the following question of great public importance:
MAY A SURVIVOR, AS THAT TERM IS DEFINED IN THE FLORIDA WRONGFUL DEATH ACT, RECOVER FROM HIS OWN UNINSURED MOTORIST INSURANCE POLICY HIS DAMAGES WHERE THE DECEDENT IS NOT A COVERED PERSON UNDER THE POLICY?
Id. at 1010-11. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
On facts essentially the same as those in the instant case for purposes of the legal issue involved, this Court recently held that the uninsured motorist statute does not require coverage for anyone who may be entitled to recover consequential damages as a survivor under the wrongful death statute when the decedent had neither liability nor uninsured motorist coverage under the policy. Valiant Ins. Co. v. Webster, 567 So.2d 408 (Fla.1990). Therefore, as it relates to the facts of the case, we answer the certified question in the negative and quash the decision below.
It is so ordered.
OVERTON, MCDONALD and EHRLICH, JJ., concur.
KOGAN, J., concurs specially with an opinion, in which BARKETT, J., concurs.
SHAW, C.J., dissents.